F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          OCT 3 2002

                                TENTH CIRCUIT                       PATRICK FISHER
                                                                              Clerk



 JIMMY L. HANNAH,

          Petitioner - Appellant,

 v.
                                                       No. 02-3053
                                               (D.C. No. 01-CV-3156-RDR)
 NAVY CLEMENCY & PAROLE
                                                       (D. Kansas)
 BOARD; STEVEN L.
 ANDRASCHKO, Commandant, Fort
 Leavenworth, Kansas,

          Respondents - Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.



      Jimmy L. Hannah, a pro se federal prisoner incarcerated at the United

States Disciplinary Barracks in Fort Leavenworth, Kansas, brought this petition

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
for habeas corpus relief under 28 U.S.C. § 2241 alleging that he is being confined

past his minimum release date, and that the location of his parole revocation

proceedings violated his constitutional rights. The district court denied relief on

the first claim and determined that the second claim was moot. 1 Mr. Hannah

appeals and we affirm.

      On April 17, 1996, Mr. Hannah was sentenced to a term of seven years

incarceration following his conviction by general court-martial. On April 8,

1999, Mr. Hannah was informed by letter that he had been approved for

incremental parole to begin on or about February 1, 2000. On January 31, 2000,

Mr. Hannah executed a parole agreement and was issued a certificate of parole.

The certificate did not indicate that Mr. Hannah was placed on incremental parole

and stated his full term release date as October 16, 2002. The parole agreement

Mr. Hannah signed provided directly above his signature as follows: “I

understand that by accepting parole, I waive all good conduct time earned through

the date I am released on parole.” Rec. doc. 10, attach. 2.

      Mr. Hannah’s parole was suspended on July 13, 2000, and he was arrested

on a parole violation warrant on July 21, 2000. On April 2, 2001, he was

informed by letter that he had been approved for parole as soon as



      1
        Mr. Hannah does not challenge on appeal the district court’s mootness
ruling and we therefore do not address it further.

                                         -2-
administratively possible. This letter did not indicate that he would be placed on

incremental parole. Mr. Hannah executed a second parole agreement containing

directly over his signature the same provision set out above. The parole

certificate issued pursuant to this agreement likewise did not state that Mr.

Hannah would be placed on incremental parole; rather it stated that his parole

would extend from the parole release date of May 11, 2001, to the full-term

release date of October 24, 2002, a date reflecting the addition of the seven days

between the suspension of Mr. Hannah’s first parole on July 13, 2000, and his

arrest on the violator warrant on July 21.

      Mr. Hannah contends that he should have received credit toward his period

of incarceration for the good conduct time he earned prior to his first release on

parole and that because he was not given this good time credit, he is being held

beyond his minimum release date. The linchpin of his argument is the statement

in the letter of April 8, 1999, incident to his first parole informing him that he had

been approved for incremental parole. Parole under the naval service system

normally involves six discrete thirty-day increments of parole, followed by parole

to the full term release date. An offender on incremental parole is given credit

for time served and does not lose the good time or extra good time credits earned

prior to release on parole. See rec., doc. 10, attach. 10.

      We agree with the district court that this letter, issued in connection with


                                          -3-
his first release on parole, does not entitle Mr. Hannah to the award of good

conduct time. First, in connection with his first parole Mr. Hannah signed an

agreement, as set out above, that did not mention incremental parole and

specifically provided that by accepting parole he was waiving all good conduct

time earned up to his parole release date. Second, even assuming that the

discrepancy between the April 8 letter and the related parole agreement signed by

Mr. Hannah could somehow be construed as Mr. Hannah argues, he nonetheless

signed a second parole agreement waiving his good time credits that did not

conflict with the accompanying letter informing him of his eligibility for parole a

second time. Accordingly, Mr. Hannah’s argument that his release date should

take into account his good conduct time is without merit.

      We AFFIRM the order of the district court denying Mr. Hannah relief.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                         -4-